Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 12/21/2021 have been entered. Claims 1-7 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2011/0317239, ‘239 hereafter) in view of Kuwana et al (US 2016/0297933, of record, ‘933 hereafter).
Regarding claims 1-7, ‘239 discloses a spectacle lens comprising a plastic spectacle lens base and hard coat layers separately and directly disposed on opposites of the lens base, wherein the hard coat layers forms from a hard coat composition comprising a metal oxide particles, a compound having epoxy groups and organosilicon group, and a curing catalyst; and having a thickness in a range of 1 to 5 microns, specifically 2.8 microns ([0015]-[0017], [0048], [0084]-[0086], [0095], Example 1, [0111]). ‘239 does not disclose the hard coating layer comprises a composition as presently claimed, however, in the same field of endeavor, ‘933 discloses a hard coat composition ([0005]-[0010], [0013]-[0027], [0153]-[0166]) comprising a compound having a plurality of epoxy groups ([0126]-[0142]); a silsesquioxane compound having . 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2011/0317239, ‘239 hereafter) in view of Nakayama et al (US 2010/0029804, of record, ‘804 hereafter).
Regarding claims 1-7, ‘239 discloses a spectacle lens comprising a plastic spectacle lens base and hard coat layers separately and directly disposed on opposites of the lens base, wherein the hard coat layers forms from a hard coat composition comprising a metal oxide particles, a compound having epoxy groups and organosilicon group, and a curing catalyst; and having a thickness in a range of 1 to 5 microns, specifically 2.8 microns ([0015]-[0017], [0048], [0084]-[0086], [0095], Example 1, [0111]). ‘239 does not disclose the hard coating layer comprises a composition as presently claimed, however, in the same field of endeavor, ‘804 discloses a hard coat .  

Response to Arguments
Applicant's arguments filed on 12/21/2021 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782